Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2021 has been entered.
Response to Arguments
Applicant's amendments filed on 10/28/2021 overcome all the rejections set forth in the previous Office Action. Examiner initiated an interview in order to resolve new issues resulted from the amendments. See interview summary for details.
Examiner's Amendment/Statement
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email by Kathleen E. Ott on 11/8/2021 at 14:20pm PT.
The claims have been amended as follows:
In claim 21, line 2, delete “detected inconsistency” and insert in its place –potential error -.
In claim 22, line 2, delete “detected inconsistency” and insert in its place –potential error -.
In claim 23, line 2, delete “detected inconsistency” and insert in its place –potential error -.

Allowable Subject Matter
Claims 1, 3-8, 10-15 and 17-20 are allowed.
Claims 21-23 are allowed subject to the above examiner’s amendment.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach Claims 1, 3-8, 10-15 and 17-23, alone or in reasonable combination, which specifically comprise the following limitations (in consideration of the claim as a whole):  
when the descriptive textual data does not correlate with the feature classification based on the comparison, causing display of a notification regarding a potential error.
The closest prior art, Bau et al. (US 8538943 B1) reveals a similar system and technique as discussed in detail in the previous office action dated 3/31/2021, but fails to anticipate or render obvious, either singularly or in combination with the other cited references, the above limitations (as combined with the other claimed limitations).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FENG NIU/Primary Examiner, Art Unit 2669